Lore, C. J.,
delivered the opinion of the Court.
This action is brought to recover from the defendant the amount of insurance named in the first mentioned policy. The defendant resists, upon the ground that the insurance is void under the act of March 25th, 1889, because after the issuing of the policy by the defendant the plaintiff effected a subsequent insurance upon a larger insurance value than the one agreed upon in this policy. The Act of Assembly passed March 29th, 1889, provides:
“ Section 1. Whenever any policy of insurance shall be issued to insure any real property in this State against loss by fire, tornado or lightning, and the property insured shall be wholly destroyed without criminal fault on the part of the insured, or his assigns, the amount of the insurance stated in such policy shall be taken conclusively to be the true value of the property insured and the true amount of loss and measure of damage (subject to the proviso herein); and every such policy, whether hereafter issued or renewed, shall have endorsed across the face of it the following: ‘ It is agreed between insurer and insured that the value of the insured property is the sum of $--; and this estimate shall be binding on both parties as to value; (provided, however, that nothing herein contained shall, in case of loss, prevent the company insuring from adjusting the loss by replacing the property destroyed.)”
“ And in case any owner shall effect any subsequent insurance upon any larger value than so agreed, all insurance as well that then existing as that subsequently obtained shall become void.”
It will be observed that the insurable value of the property *257is fixed in the Royal Insurance Company policy at the sum of $2,383.00; that in the subsequent policy issued by the Merchants’ Insurance Company of Newark, New Jersey, the insurable value is fixed at $3,033.00, the amounts in both cases being endorsed across the face of the policies in pursuance of the said statute. The last named policy being subsequent in date and effected upon a larger insurable value, by the very terms of the statute the insurrance on the real estate became void. The language of the statute in this regard is so plain and unambiguous, as to relieve the Court any doubt.
The policy of insurance covers both real and personal property and fixes the amount to be paid for each specifically in case of destruction.
The statute in the terms relates only to insurance issued on “ real property.”
The question, therefore, remains, whether the insurance on the personal property is also void.
The statute is in its nature penal, and should not be construed beyond its terms and plain meaning, unless there be some controlling reason for so doing.
It is claimed for the defendant that this contract of insurance is indivisible, and if void as to the real property, it must also be void as to the personal.
The indivisibility or entirety of contracts of insurance has, perhaps, given rise to as many nice distinctions, and as much conflict of authority as any other modern question; and many authorities have been cited on both sides, which we have carefully considered. The case of Merrill vs. Agricultural Ins. Co., 73 N. Y. 452, is a leading case in favor of the divisibility of these contracts and the case of Essex Savings Bank vs. Meriden Fire Ins. Co., 17 Atl. Rep. 930, cogently reasons for their indivisibility.
We find a large number of cases which hold the contract to be indivisible, based upon a condition in the policy, that the policy or contract of insurance shall be void.
Where the amount of insurance is in lump so that the value *258of each particluar kind cannot be ascertained, of necessity the contract is indivisible. But where the amount to be paid upon each particular kind of property is specifically named in the contract itself, a strong current of authorities maintains the divisibility of the contract.
We do not feel called upon, however, to decide this question. The policy specifically names the amount to be paid upon each species of property; and the statute of our State expressly confines the forfeiture to the realty.
We are not construing the contract upon the term thereof, but but are interpreting a quasi penal statute of this State and its efiect upon this contract.
We, therefore, conclude that the policy is void as to the amount insured upon the realty, and upon the engine, boilers, their connections being respectively $650.00 and $175.00; and is valid as to the amount insured upon the personal property, viz: $675, and order that judgment be entered in favor of the plaintiff for the said sum of $675.00, with interest thereon from Sept. 17, 1891.